 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                  ***
 7    SOPHIA STEWART,                                        Case No. 2:18-cv-02351-JAD-GWF
 8                                         Plaintiff,
             v.
 9                                                                      ORDER
      JAMES CAMERON, et al.,
10

11                                       Defendant.
12

13          This matter is before the Court on the Defendants’ Emergency Motion to Extend Time
14   and Alter Deadline to Answer or Move to Dismiss Complaint (ECF No. 9), filed January 25,
15   2019. Upon review and consideration, the Court finds good cause exists to grant the Defendants’
16   request. Accordingly,
17          IT IS HEREBY ORDERED that the Defendants’ Emergency Motion to Extend Time
18   and Alter Deadline to Answer or Move to Dismiss Complaint (ECF No. 9) is granted.
19   Defendants shall have until March 5, 2019 to file their Answer or Motion to Dismiss.
20          Dated this 28th day of January, 2019.
21

22
                                                            GEORGE FOLEY, JR.
23                                                          UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
                                                        1
